DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,071,900 B2. the pending claims are broader than the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naegely (Pub. No.: US 2003/0006903 A1).

Regarding claim 1, Naegely teaches a sports signaling system (Sports signaling device) comprising: 
a manager unit (Fig. 1, transmitter) comprising 
 	an input device enabling a desired call to be selected from a plurality of possible calls;
 	a wireless transmitter operatively configured; and 
 	a processor causing the wireless transmitter to transmit a signal indicative of the desired call (Fig. 1, user keypad 1, transmitter 5, and encoder 4 to transmitter data. Paras [0017]-[0018]); and 
 a player unit (Fig. 2, receiver) comprising 
 	a wireless receiver receiving the transmitted signal from the manager unit; 
 	an output device operatively configured; and
 	a processor causing the output device to output at least one output signal indicative of the desired call (Fig. 2 and para [0019]); 
 wherein the processor of the manager unit is different from the processor of the player unit (Fig. 1 and Fig. 2, the transmitter and the receiver are two different devices); and 
wherein the player unit is attached to an equipment configured to be worn by a player (para [0021], “The receiving device can be worn on the player's wrist much like a watch. For example, the receiver can be attached to a velcro band which then is worn on the wrist. Additionally, another contemplated embodiment is the receiver device being split into two (2) devices, a headband comprising the vibrator mechanism and ”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 5-120 are rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1) in view of Tomczak (Pub. No.: US 7,525,875) and Thompson (Pub. No.: US 2020/0016474 A1).

 	Regarding claim 2, Naegely teaches the sports signaling system of claim 1, but fails to teach wherein the player is a catcher of a baseball game or a softball game; wherein the equipment is a chest protector of the catcher; wherein the player unit is embedded in the chest protector; and wherein the chest protector comprises a shield protecting the player unit.  
However, in the same field of sport, Tomszak teaches a baseball chest protector with a rigid plate to protect the catcher (Fig. 1.) and Thompson teaches a chest protector comprises of lights embedded in the protector (Fig. 1A, light 27). 
Naegely teaches and suggests the sport signaling transmitter and receiver can be used in basketball, soccer or any applicable sports and the receiver device is attachable to the player or the player’s equipment.
Therefore, given the teaches and suggestions by Naegely, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegel’s sports signaling device to be 

Regarding claim 5, Naegely in the combination teaches the sports signaling system of claim 2, wherein the at least one output signal comprises a visual signal indicative of the desired call (Fig. 2, LED display 8).  

 	Regarding claim 6, Naegely in the combination teaches the sports signaling system of claim 2, wherein the at least one output signal comprises a vibratory signal indicative of the desired call (Fig. 2, vibrator 8).  

Regarding claim 7, Naegely in the combination teaches the sports signaling system of claim 2, wherein the at least one output signal is configured to be visible to at least a pitcher located at a pitcher's mound (Since Naegely’s receiving device has been modified in view of Thompson’s chest protector to emit lights away from the chest of the player/catcher, then the pitcher located within visual distance away from the catcher is able to see the light being emitted by the receiving device).  

Regarding claim 8, Naegely in the combination teaches the sports signaling system of claim 7, wherein the output device comprises an optical unit configured to display the at least one output signal (Fig. 2, LED display 8 and para [0019], “The LED Display 8 is made from 3 discrete LEDs (red, green and yellow). The 3 different LED colors enable the system to represent 8 codes. The codes displayed can be color or alphanumeric codes.”).  

Regarding claim 9, Naegely in the combination teaches the sports signaling system of claim 8, wherein the optical unit illuminates in a plurality of colors; and wherein each color of the plurality of colors corresponds to a respective call of the plurality of possible calls (Fig. 2, LED display 8 and para [0019]. Red, green and yellow colors).  

Regarding claim 10, Naegely in the combination teaches the sports signaling system of claim 8, wherein the processor of the player unit causes the optical unit to illuminate in a plurality of predefined patterns of colors; and wherein each pattern of the plurality of predefined patterns of colors corresponds to a respective call of the plurality of possible calls (para [0019], 3 different colors to represent 8 different codes).  

Regarding claim 11, Naegely in the combination teaches the sports signaling system of claim 10, wherein the optical unit comprises a plurality of differently colored LEDs (Fig. 2, LED display 8 and para [0019]. Red, green and yellow colors).  

Regarding claim 12, Naegely in the combination teaches the sports signaling system of claim 10, wherein the optical unit comprises a multi-color LED (Fig. 2, LED display 8 and para [0019]. Red, green and yellow colors).  

Regarding claim 13, Naegely in the combination teaches the sports signaling system of claim 10, wherein the processor of the manager unit causes the wireless transmitter to transmit a plurality of signals to the player unit indicative of the desired call (para [0017]-[0018]. The coach selects a color-coded instruction from a plurality of color-coded instructions to transmit).  

Regarding claim 14, Naegely in the combination teaches the sports signaling system of claim 13, wherein the input device comprises a plurality of buttons; and wherein the processor of the manager unit causes the wireless transmitter to transmit a respective signal when each of the button of the plurality of buttons is activated (para [0017]-[0018]. “FIG. 1, the coach selects the code to send to the player's receiver by pressing the corresponding key on the Transmitter User Keyboard 1. In the present invention, there can be a number of keys depending on the number of different instructions or actions a coach wants to transmit to the hearing impaired player.”).  

Regarding claim 15, Naegely in the combination teaches the sports signaling system of claim 14, wherein a top surface of each of the plurality of buttons comprises a respective color of the plurality of colors (para [0017], “In a preferred embodiment, the keys can be color-coded, each key containing a different color corresponding to an instruction.”).  

Regarding claim 16, Naegely in the combination teaches the sports signaling system of claim 8, wherein the output device further comprises a vibration unit configured to vibrate allowing the catcher to determine the desired call (para [0022], “First, a vibrating signal is activated which alerts the player that an instruction is forthcoming from the coach. Then, the player looks at the LED display on the transmitter which displays a code.”. The vibration allows the .  

Regarding claim 17, Naegely in the combination teaches the sports signaling system of claim 8, wherein the input device comprises a plurality of buttons; and wherein the processor of the manager unit causes the wireless transmitter to transmit a respective signal when each of the button of the plurality of buttons is activated (para [0017]-[0018]).  

Regarding claim 18, the combination teaches the sports signaling system of claim 2, wherein the chest protector is of a tapering configuration (Tomszak, Fig. 1, Col. 3 lines 1-8); and wherein the output device comprises a piezoelectric device to vibrate (Naegely, Fig. 2, vibrator 8).  

Regarding claim 19, recites a method of using the sports signaling system in a baseball or softball game and some of the limitations are similarly to the corresponding system claims 2, 5, 6, 7 and 16. Therefore, these similar limitations are rejected for the same reasons. 
In addition, Naegely at paragraph [0017]-[0018] teaches the coach uses the transmitter to transmit desired messages to the players. It is very well known in the game of baseball or softball that the coach is located at an off-filed location to monitor and to instruct catcher/player located at an on-field location.


Regarding claim 20, Naegely teaches the sports signaling system of claim 1, but fails to expressly teach wherein an entirety of the player unit is between an inner layer of the equipment and an outer layer of the equipment.
However, Naegely at paragraph [0021] teaches the receiver can be attached to the player or player’s equipment by using any well-known methods in the art. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the receiver to be in between the inner and outer layer of the equipment, since it has been held that rearranging parts of an invention by placing the receiver in between the inner and outer layer of the equipment involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Also, in the same field of sport, Thompson teaches a sports protector with lights 27 and vibrator 30 integrated into the structure of the protector. See Fig. 1-8.
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1) in view of Tomczak (Pub. No.: US 4,525,765) and Thompson (Pub. No.: US 2020/0016474 A1) as applied to claim 2 and further in view of Rose (Pat. No.: US 6,385,781 B1).

Regarding claim 3, Tomszak in the combination teaches the sports signaling system of claim 2, wherein the chest protect is made with rigid material but fails to teach wherein the shield is made of a transparent material.  
However, a review of the applicant’s disclosure does not appear to disclose the transparent material is used to solve any stated problem or is for any particulate purpose. It appears that the transparency of the material does not affect the protection result of the chest protector. In other words, it is expected that Tomczak’s chest protector would perform equally well as the claimed invention regardless of the transparency of the material. 
Also, in the same field of sport protection, Rose teaches a transparent shield protector. Fig. 29, shield 680, and Col. 13 lines 15-28, “A fifth ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomszak’s rigid protector with transparent material to allow the user to easily inspect for internal cracks or defects.

Regarding claim 4, Tomszak in the combination teaches the sports signaling system of claim 2, wherein the shield is made of high density polyethylene plastic material instead of a polycarbonate material.  
However, in the same field of sport protection, Rose teaches a polycarbonate shield protector. Fig. 29, shield 680, and Col. 13 lines 15-28, “A fifth alternate embodiment of the shoulder mounted protective head cage assembly 600 of the previous protective head cage used for football is shown in FIGS. 29, 30 and 31. The fifth embodiment comprises a dual panel transparent polycarbonate face shield 680 for use in the sport of hockey.”.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Daniel (Pat. No.: US 8,964,980 B2) teaches a sport communication system between the coach and the players.

Andon (Pub. No.: US 2018/0345117 A1) teaches a sports equipment comprising haptic feedbacks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685